Citation Nr: 1232810	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for vision, both eyes.

4.  Entitlement to service connection for left hip/side.

5.  Entitlement to special monthly pension.

6.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.  He served in the Republic of Vietnam from July 1971 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for hypertension, bilateral hearing loss, left hip/side, and vision both eyes, and denied entitlement to special monthly pension and nonservice-connected pension.  In September 2008, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal for the hypertension, hearing loss, and vision claims in July 2009.

The Veteran's September 2008 NOD indicated that he disagreed with the RO's decision, "especially" regarding the hypertension, hearing loss, and vision claims.  However, there is nothing in his statement to indicate that he was not also disagreeing with the other denials.  Therefore, the Board is broadly construing the Veteran's September 2008 statement as an NOD as to all of the issues denied in the May 2008 rating decision.  Although he has filed this NOD for the issues of the left hip, special monthly pension, and nonservice-connected pension, no statement of the case (SOC) has been issued for these issues.  Because the filing of an NOD initiates appellate review, the claims for service connection for the left hip/side, special monthly pension, and nonservice-connected pension must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.
REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the May 2008 denial of service connection for the left hip/side, special monthly pension, and nonservice-connected pension.  Therefore, the issues of entitlement to service connection for the left hip/side, special monthly pension, and nonservice-connected pension must be remanded to the AMC to issue an SOC.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for hypertension, bilateral hearing loss, and vision, both eyes.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO scheduled the Veteran for VA examinations to evaluate his claimed disabilities in February 2008.  The Veteran failed to report for these examinations and submitted several statements indicating that he was presently incarcerated.  The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  Specifically, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual also contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran can be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, it should be noted that the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

There is no indication in the claims file that the RO contacted the facility where the Veteran is incarcerated or made any attempts to have him examined there.  Indeed, it does not appear that the RO was even aware of the Veteran's incarceration.  As such, the Veteran's claims must be remanded for a VA examination pursuant to Bolton.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his claims of entitlement to service connection for the left hip/side, special monthly pension, and nonservice-connected pension.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for any of these issues, the issue(s) should then be returned to the Board for further appellate consideration.

2.  The Veteran should be afforded examinations with appropriate examiners in order to determine the nature and etiology of his hypertension, bilateral hearing loss, and vision complaints.  All indicated studies should be performed.  The claims folder should be provided to the examiners for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.  

If the Veteran remains incarcerated, the RO/AMC must determine whether he has transport approval.  If so, he may be scheduled for his examination at an appropriate facility.  If the Veteran cannot be transported, the RO/AMC must take measure to attempt to facilitate examination of the Veteran at the correctional institution or, in the alternative, to have the Veteran examined by a physician of the correctional facility.  The procedures laid out in the M21-1MR, Part III.iv.3.A.11.d should be followed.  All communications regarding the RO/AMC's attempt to schedule examinations for the Veteran should be documented in the claims file.

With regard to the Veteran's hypertension, the examiner must state whether the Veteran's currently diagnosed hypertension was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service, including his presumed in-service herbicide exposure.  

With regard to the Veteran's claimed bilateral hearing loss, the examiner must state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a preexisting hearing loss disability upon entrance to active duty service.  If the examiner determines that such evidence exists, s/he must state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's preexisting hearing loss disability either did not undergo an increase during service or that any increase in disability was due to the natural progression of the condition.  If the examiner determines that clear and unmistakable evidence of a preexisting hearing loss disability does not exist, s/he must determine whether the Veteran currently has a hearing loss disability and, if so, whether such a disability was caused by his active duty service, including in-service noise exposure.

With regard to the Veteran's vision problems, the examiner must state whether the Veteran's currently diagnosed vision problems were caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service, including his presumed in-service herbicide exposure, or by his claimed hypertension.  

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for hypertension, bilateral hearing loss, and vision, both eyes, should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


